154 U.S. 103 (1894)
DUNHAM
v.
DENNISON MANUFACTURING COMPANY.
No. 294.
Supreme Court of United States.
Argued March 16, 19, 1894.
Decided May 26, 1894.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*110 Mr. Charles G. Coe, (with whom was Mr. Arthur S. Browne on the brief,) for appellant.
Mr. W.W. Swan for appellee.
MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
The facts of this case, and the reasons against maintaining the suit, are so clearly and fully stated in the opinion delivered in the Circuit Court, that there is no occasion for extended discussion.
The patent of May 8, 1883, was expressly and distinctly, both in the specification and in the claims, limited to an envelope, with an opening at one end; with a flap, attached to the envelope at that end, of sufficient size to cover the whole of that side of the envelope in which the opening was; and with an eyelet in the flap, resting on an eyelet in the opposite end of the envelope, through which eyelets the flap could be secured to the envelope, and both flap and envelope be fastened to the object to be carried. The patentee thus gave the public to understand that an envelope, the flap of which did not cover its whole length, would not come within his patent, and might rightfully be made by any one. After the defendant had made envelopes with a short flap of semi-circular shape and covering little more than the opening of the envelope, (which, it is admitted, did not infringe the plaintiff's patent as originally issued,) the plaintiff obtained a reissue, enlarging the claims, and altering the specification throughout, so as to include an envelope with a flap of any size or shape, and to make the invention consist, not, as in the leading words of the description in the original patent, of "an envelope with an end flap covering its side," but in "a tag provided with means for attaching it to the merchandise, and with an envelope or pocket to receive a bill or invoice of the merchandise." The words of the description in the original patent were neither technical nor complicated; but they were of the simplest kind, and their meaning and scope could *111 not have been misunderstood by any one who read them with the slightest attention, least of all by the patentee. To uphold such a reissue under such circumstances would be to grant a new and distinct privilege to the patentee at the expense of innocent parties, and would be inconsistent with the whole course of recent decisions in this court. Miller v. Brass Co., 104 U.S. 350; Mahn v. Harwood, 112 U.S. 354; Coon v. Wilson, 113 U.S. 268; Topliff v. Topliff, 145 U.S. 156; Huber v. Nelson Co., 148 U.S. 270; Leggett v. Standard Oil Co., 149 U.S. 287; Corbin Co. v. Eagle Co., 150 U.S. 38.
The patent of November 24, 1885, has clearly not been infringed by the defendant; for the peculiar feature of this patent consists in the flap being constructed so that it can be opened, and the contents taken out, without tearing the envelope or removing or breaking the fastenings; whereas in the defendant's envelope that flap is fastened down so that it cannot be opened without injury to it or to the envelope, and the contents are taken out by opening a flap, no more firmly secured than with gum, at the opposite end of the envelope.
Upon these grounds, without considering the questions of lack of novelty and invention in the several patents, the entry must be
Decree affirmed.